UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT LOUCKS,

                                Petitioner,
                                                              No. 16-CV-4227 (KMK)
                        V.
                                                             ORDER ADOPTING
 MICHAEL CAPRA,                                         REPORT & RECOMMENDATION

                               Respondent.

KENNETH M. KARAS, United States District Judge:

       Petitioner Robert Loucks ("Petitioner") was convicted in Dutchess County Court of two

counts of Class A-1 Felony of Murder in the Second Degree, in violation ofN.Y. Penal Law

§§ 125.25(01) & (03). Petitioner was sentenced as a predicate felony offender to an

indeterminate term of 25 years to life imprisonment to run consecutively with Petitioner' s

conviction in an unrelated murder case.

       Following a direct appeal , the Second Department affirmed Petitioner' s conviction on

February 18, 2015. People v. Loucks, 2 N.Y.S.3d 620 (App. Div. 2015), leave to appeal denied,

36 N.E.3d 101 (N.Y. 2015). Petitioner filed the instant petition for a Writ of Habeas Corpus

("Petition") pursuant to 28 U.S.C. § 2254, seeking relief on six different grounds, most of which

were pursued in state court. (Dkt. No. 1.)

       The case was referred to the Honorable Judith C. McCarthy ("Judge McCarthy"). (Dkt.

No. 6.) On April 22, 2019, Judge McCarthy issued a Report and Recommendation ("R&R")

recommending that this Court deny the Petition in its entirety. (Dkt. No. 15 .) Petitioner has not

filed any objections to the R&R. 1


       1 Judge  McCarthy provided notice that, pursuant to 28 U.S.C. § 636(b)(l)(C) and Rule
8(b) of the Rules Governing Section 2254 cases, objections to the R&R were due within fourteen
dgyg from the receipt of the R&R, or geventeen dAy~ fMM the feceipt of the same if the R&R was
          When no objections are filed, the Court reviews an R&R on a dispositive motion for clear

error. See Andrews v. LeClaire , 709 F. Supp. 2d 269, 271 (S .D.N.Y. 2010); Eisenberg v. New

Eng. Motor Freight, Inc., 564 F. Supp. 2d 224, 226 (S .D.N.Y. 2008). The Court has reviewed

the R&R and the Petition, and finding no substantive error, clear or otherwise, adopts the R&R.

        Accordingly, it is hereby

        ORDERED that the Report and Recommendation, dated April 22, 2019, is ADOPTED in

its entirety.

        ORDERED that Petitioner' s writ of habeas corpus is DISMISSED.

        ORDERED that because Petitioner has not made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue, see 28 U.S.C. § 2253( c )(2);

Lucidore v. N. Y State Div. of Parole , 209 F.3d 107, 111-12 (2d Cir. 2000), and the Court

certifies, pursuant to 28 U.S .C. § 1915(a)(3), that any appeal from this Order would not be taken

in good faith. It is further

        ORDERED that the Clerk of the Court is respectfully directed to close this case.


          SO ORDERED.

 Dated:     May~, 2019
            White Plains, New York




served upon the parties by mail, and that the failure to object would constitute a waiver of
P~tition~r·~ right to rrpperrl. (R&R 32.)
